DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 14, 16-17, 21, 26 and 28 of copending Application No. 17/259,675 (herein ‘675). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to substantially similar filter elements.
The limitations of Instant claim 5 are met by ‘675 claims 11 and 16, with claim 16 teaching the sepiolite.  The limitations of Instant claim 6 are met by claim 12 and 26 of ‘675.  The limitations of Instant claim 7 are met by claim 14 and 28 of ‘675.  The limitations of Instant claim 8 are met by claims 16-17 of ‘675.  The limitations of Instant claim 9 are met by claim 21 and 26 of ‘675.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "namely" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Dependent claims 6-11 are rejected for the same reasons.
Regarding claim 7 and 9, the claims have limitations drawn to the coating includes “fluffy plies” of the coating.  It is unclear what physical requirements are needed in the coating order to meet the limitation fluffy plies. Does it mean the coating has some sort of roughness or are the plies a specific shape of the aggregates in the coating?  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gottberg et al. (EP 0153911 A1) [IDS dated: 02/03/2021], herein Gottberg.

In regards to claim 5, Gottberg teaches a ceramic filter element for support of a catalyst [0003, 0010].  The filter is a honeycomb-like structure that is porous and features a plurality of flow channels extending fluidically in parallel [0003, 0037, claim 1, Fig, 1]. The channels are coated with a catalytically active material which is different from the cordierite of the honeycomb structure [0009-0011].  The coating contains sepiolite [0012-0013].  The coating forms an outer surface layer on the honeycomb [Fig. 1].  The specific surface area of the coating is 50-1000 m2/g [0012, 0022, 0029].  This overlaps the claimed range.  The coating is applied to the honeycomb in a total amount of 1-2 g/l [0011].  
Although Gottberg does not explicitly teach “the mechanically applied coating” as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  

Gottberg differs from claim 5 by teaching sepiolite in a list of possible materials in the coating, such that it cannot be said that the sepiolite species is anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the coating materials taught by Gottberg, including sepiolite.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 
In regards to claim 7, Gottberg further teaches the coating is a three dimensional network including fibrous or strip-shaped particles (i.e.., fluffy plies) [0009, 0012-0013, 0015].

Claim 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gottberg et al. (EP 0153911 A1) [IDS dated: 02/03/2021], herein Gottberg, as applied to claim 5 above, and further in view of Otterstedt et al. (WO 1985003241 A1 or WO 85/03241 A1), herein Otterstedt.

In regards to claim 6, Gottberg does not teach the particles having a grain size of a least 1 micron and at most 20 microns.
Otterstedt teaches a coating/support for catalytically active substances [Abstract].
The support comprises a fibrous or strip-shaped mineral particles such as sepiolite [Abstract, Pg. 9 lines 28-37].    The sepiolite having a particle size of at least 100 angstroms (i.e., 0.01 microns) [Abstract, Pg. 9 lines 18-24].  This overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have to have used the sepiolite fibers have a particle size of at least 100 angstroms as taught by Otterstedt as the sepiolite fibers of Gottberg.  One would have been motivated to do so at it would be the simple substitution of one sepiolite fiber for another to yield predictable results.

In regards to claim 9, Gottberg teaches the limitations of claim 6 as set forth above.  Gottberg further teaches the coating is a three dimensional network including fibrous or strip-shaped particles (i.e.., fluffy plies) [0009, 0012-0013, 0015].


Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottberg et al. (EP 0153911 A1) [IDS dated: 02/03/2021], herein Gottberg, as applied to claims 5 and 7 above, and further in view of Hayashi et al. (US 4,916,897 A), herein Hayashi.

In regards to claims 8 and 11, Gottberg teaches the honeycomb filter element is for a catalytic exhaust emission control device but does not teach the structure of the device.
Hayashi teaches an exhaust gas purifying apparatus comprising a housing with a filter arranged therein and an inlet for the exhaust gas and an outlet for the discharging of the exhaust gas [Abstract, Figs. 1-2].  The filter is a ceramic honeycomb filter [Col 11 lines 32-36].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the housing including the gas inlet and gas outlet of Hayashi in the catalytic exhaust emission control device of Gottberg.  One would have been motivated to do so as these features are conventionally known features of exhaust gas purifying apparatus and thus one would have had a reasonable expectation of success.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gottberg et al. (EP 0153911 A1) [IDS dated: 02/03/2021], herein Gottberg, in view of Otterstedt et al. (WO 1985003241 A1 or WO 85/03241 A1), herein Otterstedt, as applied to claim 6 above, and further in view of Hayashi et al. (US 4,916,897 A), herein Hayashi.

In regards to claim 10, Gottberg teaches the honeycomb filter element is for a catalytic exhaust emission control device but does not teach the structure of the device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the housing including the gas inlet and gas outlet of Hayashi in the catalytic exhaust emission control device of Gottberg.  One would have been motivated to do so as these features are conventionally known features of exhaust gas purifying apparatus and thus one would have had a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including catalyst/coatings for filter elements comprising sepiolite including: Sobukawa et al. (US 6,492,298 B1), Wernholm et al. (US 6,692,551 B2), Loic et al. (US 2001/0056032 A1), Rouleau et al. (US 2002/0192156 A1), Hubig et al. (US 2007/0077189 A1), Chaumonnot et al. (US 2011/0033375 A1), and Chaumonnot et al. (US 2011/0039102 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784